Citation Nr: 0501555	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  00-22 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance (A&A) of another 
person or on account of being housebound.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
April 1942 and from April 1945 to June 1946.  The veteran was 
a prisoner of war (POW) from April 1942 to July 1942.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in May 1999, that granted the veteran's 
claim of entitlement to a total disability evaluation based 
on individual unemployability but denied the veteran's claims 
of entitlement to SMC based on a A&A or on account of being 
housebound.  The denial was duly appealed.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Service connection has been established for ischemic 
heart disease as a residual of beriberi, rated 60 percent 
disabling, a scar as a residual of a shell fragment wound to 
the left buttock, rated 10 percent disabling, and residuals 
of a shell fragment wound to the left foot, rated 10 percent 
disabling.  The combined schedular evaluation is 70 percent 
and entitlement to a total (100 percent) disability rating 
based upon individual unemployability (TDIU) has been 
established.

3.  The veteran is not bedridden, blind, or nearly blind, and 
is not institutionalized in a nursing home on account of 
service-connected physical or mental disability.

4.  The probative and competent medical evidence of record 
establishes that the veteran does not suffer from symptoms 
and manifestations of service-connected physical and/or 
mental incapacity which renders him helpless and in danger in 
his daily environment thereby requiring the regular 
assistance of another individual on a daily basis to 
accomplish personal self-care.

5.  The veteran does not have a service-connected disability 
that is ratable at 100 percent and his service-connected 
disabilities do not substantially confine him to his dwelling 
or immediate premises.


CONCLUSION OF LAW

The criteria for SMC based upon the appellant's need for the 
regular A&A of another person or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 
3.350(i), 3.352(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
letters from the RO to the veteran in June 2001 and July 
2004, the discussion in the May 1999 rating decision; the 
July 2000 Statement of the Case, and the January and April 
2002 Supplemental Statements of the Case; adequately informed 
him of the information and evidence needed to substantiate 
his claim for SMC based on a need for the regular aid and 
attendance of another person or on account of being 
housebound, and complied with VA's notification requirements.  
In an October 2004 Supplemental Statement of the Case, the RO 
indicated that it had again reviewed the veteran's claims 
folder in its entirety.  The Statement of the Case set forth 
the laws and regulations applicable to the veteran's claim.  
Further, the letters noted above informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for SMC based on a need for the 
regular aid and attendance of another person or on account of 
being housebound, the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in May 1999, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the May 1999  RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for SMC based 
on a need for the regular aid and attendance of another 
person or on account of being housebound, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice, Statement of the Case and 
Supplemental Statements of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004). It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
reports of the most recent August 2004 examination obtained 
by the RO.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

For all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

The veteran established service connection for wounds of the 
left foot and buttock in May 1955.  In a June 1997 rating 
decision, service connection was established for ischemic 
heart disease based upon the presumption of service 
connection for former POW's.  At that time, the veteran's 
ischemic heart disease was assigned a 30 percent disability 
evaluation and the residuals of his shell fragment wounds 
were individually rated 10 percent disabling.

The veteran filed a claim for an increased rating in December 
1997.  He reported that his service-connected disabilities 
had worsened his physical condition resulting in left-sided 
paresis.

The veteran was examined by VA in March 1998 for compensation 
purposes.  He complained of pain and weakness in both lower 
extremities, particularly the knee joints, that were worse 
during the cold or rainy season.  He had no history of sudden 
or gradual onset of weakness.  He was coherent and 
cooperative and the neurological examination was normal.  

On a March 1998 joints and muscles examination, he reported 
pain over the left buttock and foot.  He reported weakness of 
the left leg and left foot.  He had mild to moderate 
exacerbations that occurred with cold weather and prolonged 
standing and sitting.  During exacerbations he had difficulty 
in ambulation and needed assistance when getting up from a 
sitting or lying position.  On severe exacerbation, the 
veteran used a cane to help him ambulate.  The diagnoses were 
hypertrophic degenerative changes of the pelvic bone and both 
feet.

A March 1998 heart examination resulted in a diagnosis of 
hypertensive atherosclerotic heart disease.  He was noted to 
have occasional mild, "bearable" chest pain occurring every 
four to five days, sometimes while at rest.  He had shortness 
of breath when walking up to 50 meters.  His heart was normal 
in size with an atheromatous aorta.  He was noted to have 
moderately advanced pulmonary tuberculosis (PTB).  On 2D 
echocardiogram, he had an ejection fraction of 60 percent 
with mild concentric left ventricular hypertrophy with good 
systolic function.  The examiner opined that with the 
veteran's present age and cardiopulmonary status, only 
sedentary employment was feasible. 

A March 1999 note from Dr. N.F. certified that the veteran 
was examined and diagnosed with pulmonary tuberculosis (PTB) 
and atherosclerotic cardiovascular disease.

In May 1999, the RO issued a rating decision granting 
entitlement to TDIU, effective January 1998.  The veteran's 
service-connected disorders were ischemic heart disease as a 
residual of beriberi, rated 60 percent disabling, a shrapnel 
scar of the left buttock, rated 10 percent disabling, and a 
shell fragment wound of the left foot, rated 10 percent 
disabling.  The non-service-connected disability noted was 
arteriosclerosis.  These ratings were based upon those 
assigned in an unappealed January 1999 rating decision.  His 
combined disability rating was 70 percent from January 1998.  
This same decision initially denied the veteran's claim of 
entitlement to special monthly compensation based upon A&A or 
housebound status.

An October 1999 medical certificate from Dr. R.F. was 
submitted.  It certified that the veteran had been brought to 
the doctor's clinic for consultation and treatment due to 
ischemic heart disease, PTB, congestive heart failure, 
osteoarthritis, paralysis of the left side of the body, and 
atherosclerotic cardiovascular disease. 

An October 2000 progress report from Dr. N.F. noted the 
veteran claimed to have easy fatigability, shortness of 
breath on basic physical exertion like taking a bath, walking 
for almost 50 meters, and conversing with friends for a few 
minutes.  His blood pressure was elevated slightly at 150/90.  
A 2D echocardiogram was said to show an abnormal segmental 
wall motion of the left ventricle (hypokinesia of the 
anterior septum and anterior free wall) with a decrease in 
ejection fraction from 60 to 58 percent.  There was also a 
note of abnormal diastolic function.  An X-ray examination 
was said to show progression of PTB and degenerative changes 
of the articulating bones of the left foot with osteophyte 
formation.  The diagnosis was hypertensive atherosclerotic 
heart disease, class III.

The veteran was examined by VA in July 2001 to determine need 
for aid and attendance or housebound status.  He was noted to 
have had blood pressure elevation since January 2001.  He 
complained of joint pains, shortness of breath, easy fatigue, 
and chest heaviness.  He reported his last hospitalization 
was in 1978 and he was not permanently bedridden.  His pupils 
were reactive to light, but he had bilateral lens opacity, 
with vision acuity of 20/200.

During a typical day, the veteran sat down on his chair when 
he was not in the mood to walk.  If he felt OK, he walked 
around the house and tried to help pulling the weeds and 
grass.  However, he had difficulty standing up when he sat 
down.  He was noted to walk slowly with a cane.  He could eat 
by himself and took a bath alone.  He could "go to the CR 
guided."

On physical examination, the veteran had no muscle atrophy or 
contractures.  He was noted to have difficulty in standing up 
and walking during flare-ups.  He had deficits in weight 
bearing and balance due to pain.  He had pain in the 
lumbosacral spine on bending forward.  He attended Mass on 
Sunday, and was brought by tricycle from his home to church 
and back accompanied by his granddaughter.  His son would not 
allow him to leave the house alone.  The examiner's diagnoses 
included atherosclerotic heart disease; degenerative 
arthritis of the lumbosacral spine, knees and feet; and 
healed scars of the feet and buttock residual of shell 
fragment wound.

In a July 2001 VA bilateral foot examination, the veteran was 
noted to use a cane in walking with a slight limp in the left 
leg.  He could not endure walking on uneven surfaces.  He was 
noted to have limitations walking long distances and had 
difficulty climbing stairs.  The veteran's pain and 
limitations were noted to be due to gouty arthritis of the 
1st and 4th toes on the left foot and from minimal 
degenerative joint disease of both feet.  

In a July 2001 VA heart examination, the veteran was noted to 
have shortness of breath when he walked for about 50 meters 
or climbed about 5 to 6 stairs slowly.  He had symptoms when 
he performed his ordinary activities and more than light 
manual labor was not feasible.

In an adoption home study report, dated in August 2001, the 
veteran was noted to be in the best of health.  He was 
reported to "still work in the farm like a young worker.  
For him, manual works help remain physically strong.  
Further, remain staying at home will make him weak and sad."

A private medical report dated in February 2002, from Dr. 
N.F., notes the veteran claimed to have shortness of breath 
on low-level physical activities, like slow walking for less 
than 50 meters, taking a bath and putting on his shoes.  He 
would experience cough in the early morning (paroxysmal 
nocturnal dyspnea).  His vital signs remained stable with 
blood pressure of 140/80 and heart rate of 80.  He had grade 
II bipedal edema and had neck vein engorgement and S3 gallop.  
She diagnosed ischemic heart disease, essential hypertension 
with congestive heart failure class II - III.

The veteran was most recently examined by VA for compensation 
purposes in August 2004.  The veteran was noted to be neither 
hospitalized nor permanently bedridden.  He had moderate 
opacity of the lens due to cataracts.  He complained of chest 
pain, was taking medication for atherosclerotic heart 
disease, had low back pain, a cough - had been treated for 
pulmonary tuberculosis (PTB), body weakness and easy 
fatigability.  During the course of a typical day, the 
veteran stayed home most of the time, watched television, and 
sometimes fed his domestic chickens.

On physical examination, the veteran was noted to have a 
moderately stooped posture, a fair state of nutrition, but an 
impaired gait.  He could raise his hands overhead with slight 
limitation of motion.  He could feed himself.  He could 
change his clothing.  He could perform toileting.  He could 
take a bath alone, with a watcher.  He had slight tenderness 
of the knees and ankles, but with no swelling.  He had 
weakness in the lower extremities, noted to be compatible 
with age, with a slight to moderately impaired gait resulting 
in his use of a cane.  He was noted to be able to walk, at 
least within the home premises, with an impaired gait.  He 
could not endure prolonged standing and walking or repetitive 
movement of his ankles and toes during flare-ups.  He was 
noted to go to the bank monthly, with visits to his son in an 
adjacent house regularly with a companion.

Law and Regulation

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2004).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance:  Inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the  
particular disability cannot be done without aid (this will  
not include the adjustment of appliances which normal persons  
would be able to adjust without aid, such as supports, belts,  
lacing at the back, etc.); inability of claimant to feed  
himself through loss of coordination of upper extremities or  
through extreme weakness; inability to attend to the wants of  
nature; or incapacity, physical or mental, requiring care or  
assistance on a regular basis to protect the claimant from  
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2004).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2004).

Analysis

The veteran is service-connected for ischemic heart disease 
(rated 60 percent disabling), and residuals of shell fragment 
wound to the left foot and left buttock (rated 10 percent 
disabling each).  The VA examinations performed in 2001 and 
2004 show that the veteran is not so helpless as to be in 
need of regular aid and attendance, within the meaning of the 
applicable law and regulation.  Neither his service-connected 
ischemic heart disease nor his service-connected shell 
fragment wounds have been shown to render him so helpless as 
to require the regular assistance of another to perform the 
activities of daily living.  The Board notes that, upon the 
most recent VA compensation examination in August 2004, the 
examiner specifically noted that the veteran could feed 
himself, change his clothing, perform toileting and could 
take a bath alone, albeit with a watcher.  While he had a 
moderately stooped posture and an impaired gait, he could 
raise his hands overhead with only slight limitation of 
motion and was able to walk, at least within the home 
premises.  

In terms of housebound benefits, none of the veteran's 
service-connected disabilities are rated as 100 percent 
disabling.  Additionally, it is not shown that the veteran's 
service-connected disabilities restrict him to his dwelling 
or immediate premises.  Evidence of record indicates that 
while his mobility is limited he is able to attend religious 
services and makes periodic trips to the bank and to his 
son's adjacent home.  Therefore, the veteran does not meet 
the requirements for a finding that he is entitled to 
housebound benefits.

The Board also notes that the disability picture presented to 
the VA in connection with his claim for service connection is 
substantially different than that contemporaneously portrayed 
by the veteran in proceedings to adopt his granddaughter.  As 
late as 2001 the veteran reported to the Philippine courts 
that he was in the best of health.  He was reported to still 
work on the farm and remained physically strong.  

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell v. Brown, 
5 Vet. App. 36, 42 (1993)(Board failed to evaluate 
credibility and probative value of physicians' statements); 
Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992)(Board 
failed in its duty to include analysis of credibility or 
probative value of evidence in support of claim for service 
connection); Miller v. Derwinski, 3 Vet. App. 201, 204 
(1992)(Board must assess credibility and weight of lay 
testimony); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)(when physician accepts veteran's descriptions as 
credible and renders diagnosis thereon, Board has duty to 
assess credibility and weight to be given to the evidence), 
appeal dismissed, 996 F.2d 1236 (Fed. Cir. 1993)(unpublished 
table decision); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).  

Based upon the VA medical findings showing the veteran does 
not meet the criteria of 38 C.F.R. §§ 3.352(a) (2004) used in 
determining the need for regular aid and attendance, along 
with the inconsistency in the portrayal of his physical 
condition, the Board finds that the evidence clearly weighs 
against entitlement to SMC based on a need for the regular 
aid and attendance of another person or on account of being 
housebound.

As the preponderance of the evidence is against the claim for 
SMC based on a need for the regular aid and attendance of 
another person or on account of being housebound, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); also see 
generally Gilbert v.  Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to SMC based on a need for the regular aid and 
attendance of another person or on account of being 
housebound is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


